Citation Nr: 1522879	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  10-42 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for multilevel degenerative disc disease and spondylosis of the lumbar spine (previously rated as compression fracture, first lumbar vertebra, with chronic lumbosacral strain).  

2.  Entitlement to an increased rating for left shoulder impingement syndrome with levator scapular syndrome, evaluated as 10 percent disabling prior to March 18, 2010, and 20 percent disabling beginning March 18, 2010.

3.  Entitlement to an increased (compensable) rating for fracture right fifth metacarpal.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU), prior to September 10, 2010.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to March 1973, from May 1977 to December 1984, and from August 2005 to March 2006.

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In March 1992, the Board remanded the case for further development by the originating agency.  The case was subsequently returned to the Board for further appellate action.

The Board notes that during the pendency of this appeal, in a March 2012 rating decision, the RO granted entitlement to a TDIU, from September 10, 2010.  However, the issue of entitlement to TDIU prior to September 10, 2010 remains for consideration.

The issues of entitlement to an increased rating for left shoulder impingement syndrome with levator scapular syndrome, entitlement to an increased (compensable) rating for fracture right fifth metacarpal and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The Veteran's service connected multilevel degenerative disc disease and spondylosis of the lumbar spine is manifested by severe limitation of motion of the lumbar spine; however, there is no evidence of intervertebral disc syndrome, associated neurological deficit that has not already been accounted for, or ankylosis. 


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for multilevel degenerative disc disease and spondylosis of the lumbar spine are not met.  38 U.S.C.A. § 1155 
(West 2014); 38 C.F.R §§ 4.7, 4.71a, Diagnostic Code 5237, 5243 (2014). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) defined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or a test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit has overturned the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in April 2009 and February 2010 letters.  The Veteran was notified of all elements of the Dingess notice, and the surviving elements of Vazquez-Flores notice, including the disability-rating and effective-date elements of the claims, in the April 2009 and March 2010 letters.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim, as was done here.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003). 

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c) (4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA treatment records.  The Veteran has not reported any private treatment for his lumbar spine disability.  Additionally, the Veteran was provided proper VA examinations in May 2009 and March 2010, to evaluate his lumbar spine disability.  The Veteran was also scheduled for a VA examination of his service-connected lumbar spine disability in March 2011, but failed to report for the examination, and he has not provided an explanation for his failure to report or requested that the examination be rescheduled.  The provisions of 38 C.F.R. § 3.655 indicate that when entitlement to a benefit cannot be established without a current VA examination and a claimant, without good cause, fails to report for such VA examination, and it is a claim for an increased rating, the claim shall be denied.  
38 C.F.R. § 3.655(a), (b).  The duty to assist is not a one-way street.  If a veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In sum, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.


Legal Criteria

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5237.

The following notes accompany the General Rating Formula:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.


Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.  

Intervertebral disc syndrome is to be evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.  Note one states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 
10 Vet.App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2014).

Analysis

In order for the Veteran to receive a higher rating under the General Rating Formula for Diseases and Injuries of the Spine, there must be evidence of unfavorable ankylosis of the entire thoracolumbar spine or separately ratable neurologic disability. 

There was no evidence of unfavorable ankylosis of the thoracolumbar spine on VA examination in May 2009 or March 2010.  In this regard, although the examiners did not specifically state that there was no ankylosis, the evidence shows that during both examinations, although range of motion was noted to be severely limited and painful, the Veteran still retained motion in the spine.  Furthermore, the examiner noted on both examinations that the Veteran was putting forth only minimal effort during range of motion exercises, and that he appeared to be exaggerating his symptoms.  The March 2010 examiner also noted that the Veteran's symptoms and range of motion abnormalities appeared to be out of proportion to other objective abnormalities seen both on examination and on x-ray.  In addition, on both examinations, the Veteran denied that his low back disability affected his activities of daily living, and claimed that he only occasionally used a back brace.  The Board also notes that there are no treatment records, VA or private, showing any evidence of unfavorable ankylosis of the thoracolumbar spine, nor has the Veteran asserted immobility of his thoracolumbar spine.  

The provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997). 

The Veteran does not have unfavorable ankylosis of the thoracolumbar spine, inasmuch as he retains the ability to move the spine and it has not been shown to be fixed.  There is no other basis for a higher schedular rating for the orthopedic manifestations of the low back disability.  Accordingly, the Board finds that a rating in excess of 40 percent is not warranted under the general criteria for rating injuries of the spine.

With regard to neurologic impairment, the Board notes that there is no evidence of neurologic impairment during the appeal period.  In this regard, on examination in May 2009, the examiner noted that there was no evidence of motor or sensory deficits in the lower extremities and deep tendon reflexes, including knee and ankle jerks, were 2+ and symmetric.  There was no objective evidence of a lower extremity radiculopathy.  On examination in March 2010, the Veteran reported decreased sensation throughout the bilateral legs entirely, which did not follow any specific dermatomal pattern, and he had 4/5 strength in all extremities.  However, he appeared to have normal symmetric deep tendon reflexes, and straight-leg raising was negative bilaterally.  The examiner noted that there was no objective evidence to support a lower extremity radiculopathy.  There is no other evidence of record of any other neurologic abnormalities or findings related to the lumbar spine condition.  

The Board also notes that higher ratings are not available under the formula for rating intervertebral disc syndrome based on incapacitating episodes.  In this regard, the Veteran denied any incapacitating episodes on examination in May 2009 and March 2010, and the record is negative for any evidence of intervertebral disc disease or physician prescribed bed rest.  A rating on that basis would; therefore, not be warranted.  Cf. 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Disease (2014).

The Board has found no other section that provides a basis upon which to assign a higher disability evaluation or separate compensable evaluation (other than the evaluation already assigned for radiculopathy) for the low back disability.

As noted above, the Veteran has not been given a contemporaneous VA examination for his lumbar spine disability.  In this regard, his last VA examination for this disability was conducted over five years ago, in March 2010.  However, the evidence of record does not show that the Veteran's low back disability has increased in severity since his last examination in March 2010.  Furthermore, the Board notes that, the Veteran was scheduled for a VA examination of his service-connected lumbar spine disability in March 2011, but failed to report for the examination, and he has not provided an explanation for his failure to report or requested that the examination be rescheduled.  The provisions of 38 C.F.R. § 3.655 indicate that when entitlement to a benefit cannot be established without a current VA examination and a claimant, without good cause, fails to report for such VA examination, and it is a claim for an increased rating, the claim shall be denied.  
38 C.F.R. § 3.655(a), (b).  The duty to assist is not a one-way street.  If a veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

The Veteran is competent to report the symptoms of his low back disability.  His complaints are credible.  The Veteran's complaints have been considered in the above noted evidence; however, evaluations for VA purposes have not shown the severity required for a higher schedular rating, as discussed above.  After examining all the evidence, the Board concludes that the weight of the evidence is against a rating in excess of 40 percent for multilevel degenerative disc disease and spondylosis of the lumbar spine.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. 
§§ 4.7, 4.21 (2014).


ORDER

A rating greater than 40 percent for multilevel degenerative disc disease and spondylosis of the lumbar spine is denied.


REMAND

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The VCAA also provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

The most recent VA examinations in connection with the Veteran's service-connected left shoulder impingement syndrome and his service-connected fracture of the right fifth metacarpal were conducted over five years ago, in March 2010.  The Veteran has reported that his left shoulder and right hand disabilities have increased in severity since that time.  See April 2015 Written Brief Presentation.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Given the evidence of increased symptomatology, and the length of time since the last VA examinations, new VA examinations are warranted to determine the current severity of the Veteran's left shoulder and right hand disabilities. See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

The appellant is advised that it is his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  See 38 C.F.R. §§ 3.158 and 3.655 (2014).

TDIU prior to September 10, 2010

As noted above, during the pendency of this appeal, in a March 2012 rating decision, the RO granted entitlement to a TDIU from September 10, 2010.  The remaining question, therefore, is whether the Veteran is entitled to TDIU prior to September 10, 2010.

The Board notes that, because the outcome of the claims for an increased rating for left shoulder impingement syndrome and fracture of the right fifth metacarpal may have a bearing on the issue of entitlement to TDIU prior to September 10, 2010, any Board action on the TDIU matter would be premature.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  This also avoids piecemeal adjudication of the claims with common parameters.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  Therefore, the Board will defer action on this issue.

The Board also notes that the claims file, including the Virtual VA e-folder, does not contain any treatment records dated after June 2011.  As this case is already being remanded for further development, the RO should take this opportunity to obtain any additional treatment records that may be relevant to the remaining claims on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all non-VA sources of treatment for his service-connected left shoulder impingement syndrome and fracture of the right fifth metacarpal that are not already of record.  In particular, the Veteran should provide, or authorize VA to obtain, any such pertinent private records, which are not already of record.  If records identified by the Veteran are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).

2.  Associate with the claims file relevant VA medical treatment records pertaining to the Veteran from June 2011.  If there are no VA medical records dated after June 2011, this finding should be documented in the claims folder.

3.  Following completion of the above, afford the Veteran a VA examination to determine the current severity of his service-connected left shoulder impingement syndrome.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.

Any indicated studies, including X-ray studies should be performed.

In reporting the results of range of motion testing, the examiner should specifically identify the points, if any, at which pain begins.

The examiner should determine whether the right shoulder disability is manifested by weakened movement, excess fatigability, incoordination, pain or flare-ups.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare ups.

The examiner should also note any deformity, nonunion, malunion or history of dislocation of the shoulder.

4.  Then, afford the Veteran a VA neurological examination to determine the current severity of his service-connected fracture of the right fifth metacarpal.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report.

All appropriate tests and studies, such as x-rays, magnetic resonance imaging scans and electromyography and nerve conduction studies, should be accomplished (with all findings made available to the examiner(s) prior to completion of the report(s)), and all clinical findings should be reported in detail. 

The neurologist must conduct range of motion testing of the right hand and comment on the presence and extent of any instability, ankylosis, painful motion, functional loss of the right fifth metacarpal due to pain, weakness, excess fatigability, and additional disability during flare-ups. 

The examiner must specifically comment on whether there are any neurological findings associated with the service-connected right fifth metacarpal.  The specific nerve affected, and the presence of any mild, moderate or severe incomplete paralysis or complete paralysis must be documented.

5.  Thereafter, the RO or AMC should readjudicate the Veteran's claims for increased ratings and entitlement to a TDIU prior to September 10, 2010, based on the new evidence of record.  If any benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


